June 11, 2019


VIA ECF

The Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007
Parker_NYSDChambers@nysd.uscourts.gov

            Re: City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.
                Case No. 15-Civ. 5345 AJN KHP

                 City of Almaty, et ano. v. Gennady Petelin
                 Case No. 18 Misc. 227 AJN KHP

Dear Judge Parker:

I represent non-party Gennady Petelin in the above-referenced actions. I am writing to
respectfully ask the Court to reconsider its Order issued June 7, 2019 and, in particular,
the order that “the parties should not file any briefs prior to the hearing.” (ECF No. 1068
in Case No. 15-cv-05345).

On June 4, 2019, the Court held a Pre-Motion Conference in connection with a proposed
motion by Plaintiffs, the Kazakh Entities, for sanctions against Mr. Petelin. (ECF No.
1032 in Case No. 15-05345; ECF No. 42 in Case No. 18 Misc. 227).1 In the June 7 Order,
the Court scheduled a hearing on a sanctions motion even though there has not yet
been a sanctions motion filed by the Kazakh Entities that explains in any detail the
issues they are complaining about.




1
    ECF references henceforth are to the docket in Case No. 18 Misc. 227 unless otherwise noted.
Honorable Katherine H. Parker
June 11, 2019
Page 2



In their April 17, 2019 letter, the Kazakh Entities requested a pre-motion conference “to
address their contemplated motion for contempt and sanctions.” (ECF No. 41 at p. 3).
In their letter, they generally described what they “will establish in their motion for
contempt and sanctions.” (Id.) They contended that an explanation of their
“conclusion” about what Mr. Petelin supposedly did “far exceed[ed] the limits of” their
letter brief, and there was “insufficient space even to explain precisely what the
documents at issue are or why it matters who signed them.” They thus committed to
“thoroughly address these issues in the briefing supporting [their] contempt and
sanctions motion.” (Id. at p. 2, fn.1).

Your Honor is aware that the issues in the main action involve foreign entities (and
several of them), international witnesses, and complex financial flows. There has been a
great deal of testimony in the case, much of which is under seal and has not been
accessible to Mr. Petelin, as a non-party, or his counsel. Under those circumstances, we
respectfully suggest it would be fair to Mr. Petelin to require the Kazakh Entities to
make the motion to address the issues they told the Court they would “thoroughly
address.” (Id. at p. 2, fn.1). That would allow Mr. Petelin to better defend himself by
being able to understand the basis of the serious charges that are being leveled against
him. It would help him determine how most efficiently to use whatever limited
discovery the Court is allowing him. Having the issues laid out in detail would also
allow the litigants to make more efficient use of the Court’s time at any hearing it may
hold.

Mr. Petelin respectfully asks the Court to require the Kazakh Entities to file a motion
that sets forth their sanctions request and its basis, as the rules contemplate and as they
had planned to do. The discovery and hearing can then be rescheduled as necessary to
accommodate the motion and briefing.

Respectfully Submitted,



Eugene Illovsky
